Citation Nr: 0804978	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to reinstatement of dependency and indemnity 
compensation (DIC) benefits as a remarried widow.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to September 
1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied reinstatement of the appellant's 
DIC benefits.


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death in September 1971, and was subsequently awarded DIC 
benefits.

2.  The appellant remarried in July 1979 and has been married 
to the same spouse ever since.

3.  At the time of her remarriage, the appellant was under 
the age of 57 years.

4.  The appellant's DIC benefits were terminated at the time 
of her remarriage.


CONCLUSION OF LAW

The appellant is not eligible for reinstatement of DIC 
benefits as the remarried widow of a veteran as a matter of 
law.  38 U.S.C.A. § 103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.50, 3.55 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the appellant was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
August 2005.  While this letter was issued subsequent to the 
appealed rating decision, the appellant's case was 
subsequently readjudicated in a January 2006 Statement of the 
Case, consistent with the Mayfield line of decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in a 
November 2006 letter.  

As to VA's duty to assist the appellant with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A; in this case, VA has obtained all pertinent  
records, and there is no indication from the claims file of 
additional records for which VA has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

In summary, all relevant facts have been properly developed 
with regard to the appellant's claim, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist with the development of facts pertinent to the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of this appeal in 
this Board decision.  Rather, remanding this case for further 
VCAA development would be an essentially redundant exercise 
and would result only in additional delay with no benefit to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

II.  DIC

The appellant and the veteran were married at the time of his 
death in September 1971.  Following the veteran's death, the 
appellant received DIC benefits, which were terminated upon 
her remarriage in July 1979.  At the time of her remarriage, 
the appellant was under 57 years old, and is still currently 
married to the same spouse.

The appellant is claiming that her DIC benefits should be 
restored based on an amendment to Title 38 of the United 
States Code, effective January 1, 2004, which states that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of benefits specified in 
paragraph (5) to such person as the surviving spouse of the 
veteran.  38 U.S.C.A. § 103(d)(2)(B).  She acknowledged in 
her July 2005 Notice of Disagreement that she was under age 
57 at the time of her remarriage.

In general, entitlement to VA benefits as a surviving spouse 
terminates with the remarriage of the surviving spouse, and 
cannot be reinstated until the subsequent marriage has ended, 
such as by death, divorce, or annulment.  See 38 U.S.C.A. § 
103(d); 38 C.F.R. § 3.55.  Recent legislation has carved out 
some limited exceptions, providing for specific benefits to 
certain surviving spouses whose remarriages are still intact.  
In the Veterans Benefits Act of 2002, retention of CHAMPVA 
benefits was authorized for surviving spouses who remarried 
after the age of 55. Pub. L. 107-330, § 101(a), 116 Stat. 
2820 (2002) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  The 
following year, legislation was enacted, permitting surviving 
spouses who remarried after the age of 57 to retain 
additional VA benefits, such as DIC and dependents' 
educational assistance.  Veterans Benefits Act of 2003, Pub. 
L. 108-123, § 101(a), 117 Stat. 2651 (2003) (codified at 38 
U.S.C.A. § 103(d)(2)(B)).

Thus, the law as it stands currently authorizes DIC benefits 
for surviving spouses who are currently remarried, but only 
if they remarried after the age of 57.  The Board is unaware 
of the reasons for the selection of this age as the cutoff.  
Indeed, examination of the legislative history discloses that 
55 years was the age originally proposed.  However, that is 
not the version of the bill that passed, and the Board's 
function is to apply the law, as it stands, to the facts of a 
particular case.  The legislative history is only important 
if the law is ambiguous on some point; here, the law clearly 
authorizes benefits only with the stated age limitations.

Here, as mentioned above, the record reflects and the 
appellant does not dispute that she was under age 57 at the 
time of her remarriage in July 1979.  The Board acknowledges 
that had she been 57 when her remarriage had taken place she 
would be entitled to reinstatement of DIC benefits under the 
current law, and understands that at least part of her 
current frustration is based on the seemingly arbitrary age 
cut-off.  The Board is sympathetic to the appellant's 
arguments, but, unfortunately, is unable to provide a legal 
remedy, as the law is clearly stated.  

In this regard, federal laws authorizing monetary benefits 
are enacted by Congress, and, unless an individual meets all 
of the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  See, e.g., Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 
L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 
16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  Further, the United States Supreme Court, in 
Richmond, went so far as to point out that "[i]t is a 
federal crime, punishable by fine and imprisonment, for any 
Government officer or employee to knowingly spend money in 
excess of that appropriated by Congress." Richmond, 110 S. 
Ct. at 2474.

Moreover, the appellant contends that she was unaware of the 
change in the law (and never notified) and that had she been 
aware, she would have "held off her new marriage," as 
indicated by the July 2007 Notice of Disagreement.  This 
contention is without merit, as the Board is bound to apply 
the law applicable at the time of filing of the claim, and 
ignorance of the law is no excuse.  Bryan v. West, 13 Vet. 
App. 482, 486-87 (2000). 
 
The Supreme Court of the United States has held that everyone 
dealing with the Government is charged with knowledge of 
federal statutes and lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 
1, 92 L.Ed. 10 (1947).  Thus, regulations are binding on all 
who seek to come within their sphere, "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  Id. at 385, 68 S.Ct. 1.  

Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The appellant is encouraged, however, to keep 
abreast of any future changes to this law, and she should 
reopen her claim if the law changes to allow DIC in her 
circumstances.




ORDER

Entitlement to reinstatement of DIC benefits as a remarried 
widow is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


